Van Fleet, J., dissenting.
order in full as made by the court below, omitting the part sustaining the demurrer, was this: “And it appearing to the court that the objection raised by the demurrer to the information may be avoided, leave is granted to the district attorney to file a new information.” This order very clearly shows that the intention of the court was to direct that a new information, curing the suggested defects, should be filed, and I think the language used by the court equivalent to the direction provided by the statute. I am unable to coincide with the view expressed in the main opinion, that the language was *515merely a permissive direction to be acted upon at the discretion of the district attorney. I think the petitioner should be remanded.